DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
	Applicant's arguments filed 05/12/2022 with respect to claim(s) 1 and 24 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant’s argument:	Applicant argues on pgs. 8-10 that previously cited prior art Alvarino in view of Yi does not teach the amended claims.	Examiner’s response:	In view of the amendment, the Examiner provides a new ground of rejection based on Alvarino and new prior art Olsson et al. (US 2016/0226623 A1) which was cited in IDS filed 01/26/2021. 	Examiner also re-interprets claims 1 and 24 and submits that Alvarino teaches wherein the modulation and coding scheme index is associated with at least two modulation orders ([0066]: I_MCS is used to determine Q_m1 so I_MCS is associated with Q_m1. [0068]-[0069]: Q_m2=Q_m1-2 so I_MCS is associated with Q_m2 because I_MCS is used to determine Q_m1 and Q_m2 is Q_m1-2. Note: examiner uses broadest reasonable interpretation for the word “associated”, i.e., it is interpreted as “related”) and determining a modulation order of the at least two modulation orders associated with the modulation and coding scheme index (Fig. 5, [0066], [0068]: determine modulation order Q_m to be Q_m1 or Q_m2. For example, [0066]: I_MCS is used to determine Q_m1 so I_MCS is associated with Q_m1. [0068]-[0069]: Q_m2=Q_m1-2 so I_MCS is associated with Q_m2 because I_MCS is used to determine Q_m1 and Q_m2 is Q_m1-2. Note: examiner uses broadest reasonable interpretation for the word “associated”, i.e., it is interpreted as “related”) because the word “associated” is broad and is interpreted by the examiner to be “related”. Since the I_MCS is used to determine Q_m to be Q_m1 or Q_m2, the I_MCS is associated/related to Q_m1 and Q_m2. For example, Alvarino specifically teaches that the I_MCS is used to determine Q_m to be Q_m1 and that Q_m1 may be changed to Q_m2. Therefore, I_MCS is associated/related to Q_m1 and Q_m2. 	Examiner submits that Olsson also teaches wherein the modulation and coding scheme index is associated with at least two modulation orders ([0107]: MCS_indicator=31 indicates Q_m and in [0098], [0103], [0107]: Q_m can be 6, 8, or Q’_m-2).
	Applicant's arguments filed 05/12/2022 with respect to claim(s) 13 and 30 have been fully considered but are not persuasive. 
Applicant’s argument:	Applicant argues on pgs. 10-12 that previously cited prior art Alvarino in view of Park does not teach the amended claims. Particularly, Applicant argues on pg. 11 that Park’s “differential … is not shown to be associated with an indicated modulation and coding scheme index”; and therefore, Park does not teach “wherein the modulation and coding scheme index is associated with a differential indication to be applied to a prior modulation order”. Applicant further argues on pg. 12 that “the differential of Park, at best, allows for the adjustment of a separate transmission associated with a different modulation and coding scheme table” with respect to table 12; and therefore, Park does not teach “determining a modulation order for encoding or decoding the transport block based at least in part on the differential indication and the prior modulation order associated with a prior transmission of the transport block”.	Examiner’s response:	In view of the amendment, the Examiner re-interprets the Park reference and submits that Park teaches in [0385] a master table comprises MCS indexes, and wherein the modulation and coding scheme index is associated with a differential indication to be applied to a prior modulation order ([0386]: a MCS index with a modulation order Q=4 (=prior modulation order) further has a modulation order of a reserved state for retransmission that includes a 2-state differential modulation order. [0379]-[0380]: the reserved state for retransmission may be included in the MCS table, i.e., a 2-state may include “-“ and/or “+” that is used to change the modulation order at the time of retransmission, i.e., lower the initial transmission by -2 or increasing the initial transmission by +2); and determine the modulation order Q_m based at least in part on the differential indication and the prior modulation order associated with a prior transmission of the transport block ([0379]-[0380], [0386]: for the retransmission, modulation order Q of the previous/initial transmission is changed based on a state indicated by differential modulation, i.e., “-“ indicates lowering the initial transmission/modulation order by -2 and “+” indicates increasing the initial transmission/modulation order by +2. [0442]: the same TBS index is maintained when using the reserved state to change the modulation order). The Examiner also notes that the word “associated” is broad and is interpreted as “related”. Since the MCS index in the MCS table includes a modulation order and a reserved state to lower and/or increase the modulation order, the MCS index is associated/related to the reserved state to be applied to the modulation order at retransmission. Therefore, when making the retransmission, the modulation order of an initial transmission is lowered by -2 and/or increased by +2 based on the reserved state while keeping the TBS index the same.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 9, 11, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarino et al. (US 2018/0205488 A1) in view of Olsson et al. (US 2016/0226623 A1).

Regarding claim 1, Alvarino discloses A method for wireless communication at a user equipment (UE), comprising:
receiving, from a network entity, an indication of a modulation and coding scheme index to be applied to encoding or decoding of a transport block (Fig. 5, [0060], [0063], [0065]: UE 110 receives control information comprising a modulation and coding scheme index (I_MCS) from network 150 (=network entity, see Fig. 1, [0029]). [0066], [0072]: I_MCS is used to derive a modulation order (Q_m) and a transport block size (TBS) for a MCS which is then used for transmission. [0031]: UE encodes/decodes signals for transmission/reception), wherein the modulation and coding scheme index is associated with at least two modulation orders ([0066]: I_MCS is used to determine Q_m1 so I_MCS is associated with Q_m1. [0068]-[0069]: Q_m2=Q_m1-2 so I_MCS is associated with Q_m2 because I_MCS is used to determine Q_m1 and Q_m2 is Q_m1-2. Note: examiner uses broadest reasonable interpretation for the word “associated”, i.e., it is interpreted as “related”);
determining a modulation order of the at least two modulation orders associated with the modulation and coding scheme index (Fig. 5, [0066], [0068]: determine modulation order Q_m to be Q_m1 or Q_m2. For example, [0066]: I_MCS is used to determine Q_m1 so I_MCS is associated with Q_m1. [0068]-[0069]: Q_m2=Q_m1-2 so I_MCS is associated with Q_m2 because I_MCS is used to determine Q_m1 and Q_m2 is Q_m1-2. Note: examiner uses broadest reasonable interpretation for the word “associated”, i.e., it is interpreted as “related”); and
processing the transport block by encoding or decoding the transport block based at least in part on the determined modulation order (Fig. 5, [0072]: use MCS determined at step 550 (Q_m1) or 572 (Q_m2) for transmission. [0066], [0068]: MCS is associated with Q_m and TBS, where Q_m may be Q_m1 or Q_m2. [0031]: UE encodes/decodes signals for transmission/reception).
While Alvarino discloses in Fig. 5 and [0066], [0068]-[0069] to determine the modulation order to be Q_m1 or Q_m2, wherein Q_m2 is Q_m1-2, Alvarino does not disclose the determining the modulation order Q_m to be Q_m1 or Q_m2 is based at least in part on a prior modulation order associated with a prior transmission of the transport block.
However, Olsson discloses in [0107]: MCS_indicator=31 indicates Q_m and in [0098], [0103], [0107]: Q_m can be 6, 8, or Q’_m-2, and Olsson further discloses determining the modulation order Q_m based at least in part on a prior modulation order associated with a prior transmission of the transport block ([0092]: MCS indicator 31 is used for re-transmission where the network node 110 re-transmits the transport block by changing the modulation (=reads on “a prior modulation order associated with a prior transmission of the transport block”). [0098], [0103]: Q_m is 6 or 8. [0107]: MCS indicator=31 has Q_m=Q’m-2. Interpretation: if Q’_m is 6 or 8 in a prior transmission of the transport block, then Q_m is 4 or 6 in a retransmission, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order Q_m to be Q_m1 or Q_m2, as taught by Alvarino, to determine the Q_m based on a prior transmission of a transport block, i.e., Q_m is Q’_m-2, as taught by Olsson.
Doing so provides full backward compatibility and/or the need of fewer modulations order for retransmission and/or provides a lower modulation for the retransmission (Olsson: [0095], [0105], [0107]).

Regarding claim 24, Alvarino discloses An apparatus for wireless communication at a user equipment (UE) (Fig. 1, [0029]: UE 110), comprising:
a processor (Fig. 1, [0031]: processor 116),
memory coupled with the processor (Fig. 1, [0031]: memory 118 coupled to processor 116); and
instructions stored in the memory and executable by the processor to cause the apparatus to ([0031]: memory 118 stores instructions to cause processor 116 to perform processing tasks):
receive, from a network entity, an indication of a modulation and coding scheme index to be applied to encoding or decoding of a transport block (Fig. 5, [0060], [0063], [0065]: UE 110 receives control information comprising a modulation and coding scheme index (I_MCS) from network 150 (=network entity, see Fig. 1, [0029]). [0066], [0072]: I_MCS is used to derive a modulation order (Q_m) and a transport block size (TBS) for a MCS which is then used for transmission. [0031]: UE encodes/decodes signals for transmission/reception), wherein the modulation and coding scheme index is associated with at least two modulation orders ([0066]: I_MCS is used to determine Q_m1 so I_MCS is associated with Q_m1. [0068]-[0069]: Q_m2=Q_m1-2 so I_MCS is associated with Q_m2 because I_MCS is used to determine Q_m1 and Q_m2 is Q_m1-2. Note: examiner uses broadest reasonable interpretation for the word “associated”, i.e., it is interpreted as “related”)
determine a modulation order of the at least two modulation orders associated with the modulation and coding scheme index (Fig. 5, [0066], [0068]: determine modulation order Q_m to be Q_m1 or Q_m2. For example, [0066]: I_MCS is used to determine Q_m1 so I_MCS is associated with Q_m1. [0068]-[0069]: Q_m2=Q_m1-2 so I_MCS is associated with Q_m2 because I_MCS is used to determine Q_m1 and Q_m2 is Q_m1-2. Note: examiner uses broadest reasonable interpretation for the word “associated”, i.e., it is interpreted as “related”); and
process the transport block by encoding or decoding the transport block based at least in part on the determined modulation order (Fig. 5, [0072]: use MCS determined at step 550 or 572 for transmission. [0066], [0068]: MCS is associated with Q_m and TBS, where Q_m may be Q_m1 or Q_m2. [0031]: UE encodes/decodes signals for transmission/reception).
While Alvarino discloses in Fig. 5 and [0066], [0068]-[0069] to determine the modulation order to be Q_m1 or Q_m2, wherein Q_m2 is Q_m1-2, Alvarino does not disclose the determining the modulation order Q_m to be Q_m1 or Q_m2 is based at least in part on a prior modulation order associated with a prior transmission of the transport block.
However, Olsson discloses in [0107]: MCS_indicator=31 indicates Q_m and in [0098], [0103], [0107]: Q_m can be 6, 8, or Q’_m-2, and Olsson further discloses determining the modulation order Q_m based at least in part on a prior modulation order associated with a prior transmission of the transport block ([0092]: MCS indicator 31 is used for re-transmission where the network node 110 re-transmits the transport block by changing the modulation (=reads on “a prior modulation order associated with a prior transmission of the transport block”). [0098], [0103]: Q_m is 6 or 8. [0107]: MCS indicator=31 has Q_m=Q’m-2. Interpretation: if Q’_m is 6 or 8 in a prior transmission of the transport block, then Q_m is 4 or 6 in a retransmission, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order Q_m to be Q_m1 or Q_m2, as taught by Alvarino, to determine the Q_m based on a prior transmission of a transport block, i.e., Q_m is Q’_m-2, as taught by Olsson.
Doing so provides full backward compatibility and/or the need of fewer modulations order for retransmission and/or provides a lower modulation for the retransmission (Olsson: [0095], [0105], [0107]).

Regarding claim(s) 9, Alvarino in view of Olsson discloses all features of claim(s) 1 as outlined above. 
Alvarino does not disclose, but Olsson discloses wherein the modulation and coding scheme index is associated with the at least two modulation orders in accordance with a modulation and coding scheme table ([0107]: MCS_indicator=31 indicates Q_m. [0095], [0098], [0103], [0107]: based on an extended MCS table, Q_m can be 6, 8, or Q’_m-2), wherein at least a subset of modulation and coding scheme indices of the modulation and coding scheme table is associated with at least two modulation orders ([0095]-[0098], [0100]-[0103], [0106]-[0107]: based on the extended MCS table, only MCS_indicators 30 and 31 may have three different modulation orders).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table that is used to derive Q_m based on I_MCS, as taught by Alvarino in [0004], to include multiple MCS_indicators where only MCS_indicators 30 and 31 have three different modulation orders, as taught by Olsson.
Doing so provides full backward compatibility and/or the need of fewer modulations order for retransmission and/or provides a same or lower modulation for the retransmission (Olsson: [0095], [0105], [0107]).

Regarding claim(s) 11, Alvarino in view of Yi and Ha discloses all features of claim(s) 1 as outlined above. 
Alvarino discloses wherein the at least two modulation orders, an identification of the prior transmission, a modulation order threshold, or a combination thereof are predefined at the UE ([0004]: UE is equipped with a table to derive an order of modulation. [0066], [0068]: UE determines Q_m1 and also potentially Q_m2).

	Claim(s) 2 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarino et al. (US 2018/0205488 A1) in view of Olsson et al. (US 2016/0226623 A1) and Ha et al. (US 2003/0147474 A1).

Regarding claim(s) 2 and 25, Alvarino in view of Olsson discloses all features of claim(s) 1 and 24 as outlined above. 
Alvarino in view of Olsson does not disclose, but Ha discloses wherein determining the modulation order further comprises:
comparing the prior modulation order to a modulation order threshold (Fig. 11, [0082]: based on a comparison of MPR_e with a threshold, a modulation order is selected, i.e., if MPR_e is less than TH_E, m_k=3 (8PSK) is selected. [0081]: MPR_e reflects previous transmissions and current retransmission using MPR_k of current transmission and MPR_p of previous transmission. [0038]: MPR expresses the product of modulation order and code rate); and
determining the modulation order based at least in part on the comparing (Fig. 11, [0082]: based on a comparison of MPR_e with a threshold, a modulation order is selected, i.e., if MPR_e is less than TH_E, m_k=3 (8PSK) is selected, and if MPR_e is equal to or greater than TH_E, m_k=4 (16QAM) is selected. [0081]: MPR_e reflects previous transmissions and current retransmission using MPR_k of current transmission and MPR_p of previous transmission. [0038]: MPR expresses the product of modulation order and code rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order Q_m to be Q_m1 or Q_m2, as taught by Alvarino, to consider a MPR_e reflecting previous transmissions MPR_p and current retransmission MPR_k of a sub-packet by comparing the MPR_e with a threshold to select a modulation order, as taught by Ha.
Doing so provides an optimum modulation scheme determination for retransmission by taking previous sub-packet transmissions into account by detecting equivalent spectral efficiency which maximizes transmission efficiency (Ha: [0007], [0045], [0091]).

	Claim(s) 3-8, 10, 12, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarino et al. (US 2018/0205488 A1) in view of Olsson et al. (US 2016/0226623 A1) and Kim et al. (US 2018/0375630 A1).

Regarding claim(s) 3 and 26, Alvarino in view of Olsson discloses all features of claim(s) 1 and 24 as outlined above. 
Alvarino not disclose, but Olsson discloses further comprising:
determining the prior modulation order ([0092]: network node 110 re-transmits the transport block by changing the modulation. [0107]: based on Q_m=Q’_m-2, Q’_m is the prior modulation order), wherein the prior transmission of the transport block is a most recent transmission of the transport block ([0092]: re-transmits the transport block after receiving an indication from a UE that it has failed to decode the transmission of the transport block. [0107]: based on Q_m=Q’_m-2, Q’_m is the first Q prime which indicates the most recent modulation order used for transmitting the most recent transport block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order, as taught by Alvarino, to determine the Q_m based on a prior transmission of a transport block for a retransmission the network node changes the modulation order, i.e., Q_m is Q’_m-2, after receiving an indication that the transmission of the transport block has failed, as taught by Olsson.
Doing so provides full backward compatibility and/or the need of fewer modulations order for retransmission and/or provides a lower modulation for the retransmission (Olsson: [0095], [0105], [0107]).
Alvarino in view of Olsson does not disclose determining the prior modulation order Q’_m in accordance with a control signal scheduling the prior transmission of the transport block.
However, Kim discloses determining prior modulation order in accordance with a control signal scheduling the prior transmission of the transport block (Fig. 5, [0061]: modulation order is detected based on the parameter being a pair of MCS index and sub-carrier spacing by referring to table T50. Fig. 4, [0055]: UE 200 receives the parameter in a DCI via MAC or RRC signaling (=control signal). Fig. 3A, [0050]: MCS table includes MCS indexes 0-31, where MCS indexes 0-28 are used for initial transmission (=prior transmission) and MCS indexes 29-31 are used for retransmission. Fig. 6, [0062]-[0063]: table T50 includes more information than the table of Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to determine the Q_m based on a prior transmission of a transport block for a retransmission the network node changes the modulation order, i.e., Q_m is Q’_m-2, after receiving an indication that the transmission of the transport block has failed, as taught by Olsson, based on a parameter in a DCI transmitted via a MAC or RRC signaling by referring to a table including indexes for initial transmission and retransmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus, sharing various communication configurations efficiently (Kim: [0002], [0004]).

Regarding claim(s) 4 and 27, Alvarino in view of Olsson and Kim discloses all features of claim(s) 3 and 26 as outlined above. 
Alvarino in view of Olsson does not disclose, but Kim discloses wherein the control signal indicates a modulation and coding scheme index associated with a target code rate for the most recent transmission of the transport block ([0061]: the parameter is a pair of MCS index and sub-carrier spacing. [0055]: the parameter is transmitted in a DCI via MAC or RRC signaling (=control signal). [0050]: each MCS index uses a different code rate, where MCS indexes 0-28 are used for initial transmission and MCS indexes 29-31 are used for retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a MAC or RRC signaling with a DCI comprising a parameter that is a pair of MCS index and SCS, where the MCS index associates with a code rate for initial transmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus, sharing various communication configurations efficiently (Kim: [0002], [0004]).

Regarding claim(s) 5 and 28, Alvarino in view of Olsson discloses all features of claim(s) 1 and 24 as outlined above. 
Alvarino does not disclose, but Olsson discloses wherein the prior transmission is a most recent prior transmission of the transport block ([0092]: re-transmits the transport block after receiving an indication from a UE that it has failed to decode the transmission of the transport block. [0107]: based on Q_m=Q’_m-2, Q’_m is the first Q prime which indicates the most recent modulation order used for transmitting the most recent transport block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order, as taught by Alvarino, to determine the Q_m based on a prior transmission of a transport block for a retransmission the network node changes the modulation order, i.e., Q_m is Q’_m-2, after receiving an indication that the transmission of the transport block has failed, as taught by Olsson.
Doing so provides full backward compatibility and/or the need of fewer modulations order for retransmission and/or provides a lower modulation for the retransmission (Olsson: [0095], [0105], [0107]).
Alvarino in view of Olsson does not disclose, but Kim discloses the initial transmission is transmitted with a modulation and coding scheme index that corresponds to a single modulation order (Fig. 3A, [0050]: MCS indexes 0-28 are used for initial transmission with a single modulation order, i.e., MCS index 0 has one modulation order 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to transmit the transport block in a transmission, as taught by Ha, based on a MCS index with a single  modulation order, as taught by Kim.
Doing so allows the use of a MCS table with specific MCS indexes corresponding to specific modulation orders and TBS indexes which can be used to share a transport format in an LTE system (Kim: Fig. 3A, [0048]).

Regarding claim(s) 6 and 29, Alvarino in view of Olsson discloses all features of claim(s) 1 and 24 as outlined above. 
Alvarino does not disclose, but Ha discloses further comprising:
determining the prior modulation order ([0092]: network node 110 re-transmits the transport block by changing the modulation. [0107]: based on Q_m=Q’_m-2, Q’_m is the prior modulation order), wherein the prior transmission is a first detected transmission of the transport block ([0092]: re-transmits the transport block after receiving an indication from a UE that it has failed to decode the transmission of the transport block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order, as taught by Alvarino, to determine the Q_m based on a prior transmission of a transport block for a retransmission the network node changes the modulation order, i.e., Q_m is Q’_m-2, after receiving an indication that the transmission of the transport block has failed, as taught by Olsson.
Doing so provides full backward compatibility and/or the need of fewer modulations order for retransmission and/or provides a lower modulation for the retransmission (Olsson: [0095], [0105], [0107]).
Alvarino in view of Olsson does not disclose determining the prior modulation order Q’_m in accordance with a control signal scheduling the prior transmission of the transport block.
However, Kim discloses determining prior modulation order in accordance with a control signal scheduling the prior transmission of the transport block (Fig. 5, [0061]: modulation order is detected based on the parameter being a pair of MCS index and sub-carrier spacing by referring to table T50. Fig. 4, [0055]: UE 200 receives the parameter in a DCI via MAC or RRC signaling (=control signal). Fig. 3A, [0050]: MCS table includes MCS indexes 0-31, where MCS indexes 0-28 are used for initial transmission (=prior transmission) and MCS indexes 29-31 are used for retransmission. Fig. 6, [0062]-[0063]: table T50 includes more information than the table of Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to determine the Q_m based on a prior transmission of a transport block for a retransmission the network node changes the modulation order, i.e., Q_m is Q’_m-2, after receiving an indication that the transmission of the transport block has failed, as taught by Olsson, based on a parameter in a DCI transmitted via a MAC or RRC signaling by referring to a table including indexes for initial transmission and retransmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus, sharing various communication configurations efficiently (Kim: [0002], [0004]).

Regarding claim(s) 7, Alvarino in view of Olsson and Kim discloses all features of claim(s) 6 as outlined above. 
Alvarino in view of Olsson does not disclose, but Kim discloses wherein the control signal comprises an activation downlink control information transmission ([0055]: MAC or RRC signaling (=control signal) is used to transmit DCI. [0080]-[0081]: the DCI indicates directly or indirectly a communication configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a MAC or RRC signaling with a DCI indicating directly or indirectly a communication configuration, as taught by Kim.
Doing so provides an inventive concept for sharing various communication configurations efficiently (Kim: [0004], [0080]-[0081]).

Regarding claim(s) 8, Alvarino in view of Olsson and Kim discloses all features of claim(s) 6 as outlined above. 
Alvarino in view of Olsson does not disclose, but Kim discloses wherein the control signal comprises a radio resource control transmission ([0055]:  (=control signal) is a radio resource control signal used to transmit DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a RRC signaling with a DCI, as taught by Kim.
Doing so provides an inventive concept for sharing various communication configurations efficiently (Kim: [0004], [0080]-[0081]).

Regarding claim(s) 10, Alvarino in view of Olsson discloses all features of claim(s) 1 as outlined above. 
Alvarino in view of Olsson does not disclose, but Kim discloses wherein each modulation and coding scheme index association with a modulation order of a modulation and coding index table includes an indication of a target code rate (Fig. 3A, [0050]: each MCS index is associated with a modulation order as per MCS table where each MCS index uses a different code rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the I_MCS, as taught by Alvarino, to be associated with a modulation order as defined in a MCS table and use a different code rate, as taught by Kim.
Doing so allows a plurality of MCS indexes corresponding to a same modulation scheme to be present by using a different code rate (Kim: [0050]).

Regarding claim(s) 12, Alvarino in view of Olsson discloses all features of claim(s) 1 as outlined above. 
Alvarino in view of Olsson does not disclose, but Kim discloses further comprising:
receiving a radio resource control signal indicating the at least two modulation orders, an identification of the prior transmission, a modulation order threshold, or a combination thereof ([0080]: DCI comprises a field to represent QPSK, 16QAM, 64QAM, 256QAM, and 1024QAM. [0055]: DCI is transmitted through RRC signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a RRC signaling with a DCI comprising a field to represent multiple modulation orders, as taught by Kim.
Doing so provides an inventive concept for directly indicating a communication configuration thus sharing the communication configuration is efficient (Kim: [0004], [0080]).
 
	Claim(s) 13-16, 22-23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarino et al. (US 2018/0205488 A1) in view of Park et al. (US 2020/0412431 A1).

Regarding claim 13, Alvarino discloses A method for wireless communication at a user equipment (UE), comprising:
receiving, from a network entity, an indication of a modulation and coding scheme index to be applied to encoding or decoding of a transport block (Fig. 5, [0060], [0063], [0065]: UE 110 receives control information comprising a modulation and coding scheme index (I_MCS) from network 150 (=network entity, see Fig. 1, [0029]). [0066], [0072]: I_MCS is used to derive a modulation order (Q_m) and a transport block size (TBS) for a MCS which is then used for transmission. [0031]: UE encodes/decodes signals for transmission/reception);
determining a modulation order for encoding or decoding the transport block (Fig. 5, [0066], [0068], [0072]: determine modulation order Q_m to be Q_m1 or Q_m2 and a TBS for a transmission. [0031]: UE encodes/decodes signals for transmission/reception); and
processing the transport block by encoding or decoding the transport block based at least in part on the determined modulation order (Fig. 5, [0072]: use MCS determined at step 550 or 572 for transmission. [0066], [0068]: MCS is associated with Q_m and TBS, where Q_m may be Q_m1 or Q_m2. [0031]: UE encodes/decodes signals for transmission/reception).
Alvarino does not disclose wherein the modulation and coding scheme index is associated with a differential indication to be applied to a prior modulation order; and determining the modulation order Q_m based at least in part on the differential indication and the prior modulation order associated with a prior transmission of the transport block.
However, Park discloses in [0385] a master table comprises MCS indexes, and Park further discloses wherein the modulation and coding scheme index is associated with a differential indication to be applied to a prior modulation order ([0386]: a MCS index with a modulation order Q=4 (=prior modulation order) further has a modulation order of a reserved state for retransmission that includes a 2-state differential modulation order. [0379]-[0380]: the reserved state for retransmission may be included in the MCS table, i.e., a 2-state may include “-“ and/or “+” that is used to change the modulation order at the time of retransmission, i.e., lower the initial transmission by -2 or increasing the initial transmission by +2); and 
determine the modulation order Q_m based at least in part on the differential indication and the prior modulation order associated with a prior transmission of the transport block ([0379]-[0380], [0386]: for the retransmission, modulation order Q of the previous/initial transmission is changed based on a state indicated by differential modulation, i.e., “-“ indicates lowering the initial transmission/modulation order by -2 and “+” indicates increasing the initial transmission/modulation order by +2. [0442]: the same TBS index is maintained when using the reserved state to change the modulation order).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table that is used to derive Q_m based on I_MCS, as taught by Alvarino in [0004], to include the modulation order for an initial transmission and a modulation order of a reserved state for a retransmission where the reserved state indicates whether to lower or increase the initial transmission by -2 or +2, as taught by Park.
Doing so provides a retransmission based on two states for changing, i.e., lowering or increasing by -/+2, the modulation level of an initial/previous transmission (Park: [0379]) to solve the problem that the remaining states may not be sufficient to support 1024 QAM (Park: [0442]).

Regarding claim 30, Alvarino discloses An apparatus for wireless communication at a user equipment (UE) (Fig. 1, [0029]: UE 110), comprising:
a processor (Fig. 1, [0031]: processor 116),
memory coupled with the processor (Fig. 1, [0031]: memory 118 coupled to processor 116); and
instructions stored in the memory and executable by the processor to cause the apparatus to ([0031]: memory 118 stores instructions to cause processor 116 to perform processing tasks):
receive, from a network entity, an indication of a modulation and coding scheme index to be applied to encoding or decoding of a transport block (Fig. 5, [0060], [0063], [0065]: UE 110 receives control information comprising a modulation and coding scheme index (I_MCS) from network 150 (=network entity, see Fig. 1, [0029]). [0066], [0072]: I_MCS is used to derive a modulation order (Q_m) and a transport block size (TBS) for a MCS which is then used for transmission. [0031]: UE encodes/decodes signals for transmission/reception);
determine a modulation order for encoding or decoding the transport block (Fig. 5, [0066], [0068], [0072]: determine modulation order Q_m to be Q_m1 or Q_m2 and a TBS for a transmission. [0031]: UE encodes/decodes signals for transmission/reception); and
process the transport block by encoding or decoding the transport block based at least in part on the determined modulation order (Fig. 5, [0072]: use MCS determined at step 550 or 572 for transmission. [0066], [0068]: MCS is associated with Q_m and TBS, where Q_m may be Q_m1 or Q_m2. [0031]: UE encodes/decodes signals for transmission/reception).
Alvarino does not disclose wherein the modulation and coding scheme index is associated with a differential indication to be applied to a prior modulation order; and determining the modulation order Q_m based at least in part on the differential indication and the prior modulation order associated with a prior transmission of the transport block.
However, Park discloses in [0385] a master table comprises MCS indexes, and Park further discloses wherein the modulation and coding scheme index is associated with a differential indication to be applied to a prior modulation order ([0386]: a MCS index with a modulation order Q=4 (=prior modulation order) further has a modulation order of a reserved state for retransmission that includes a 2-state differential modulation order. [0379]-[0380]: the reserved state for retransmission may be included in the MCS table, i.e., a 2-state may include “-“ and/or “+” that is used to change the modulation order at the time of retransmission, i.e., lower the initial transmission by -2 or increasing the initial transmission by +2); and 
determine the modulation order Q_m based at least in part on the differential indication and the prior modulation order associated with a prior transmission of the transport block ([0379]-[0380], [0386]: for the retransmission, modulation order Q of the previous/initial transmission is changed based on a state indicated by differential modulation, i.e., “-“ indicates lowering the initial transmission/modulation order by -2 and “+” indicates increasing the initial transmission/modulation order by +2. [0442]: the same TBS index is maintained when using the reserved state to change the modulation order).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table that is used to derive Q_m based on I_MCS, as taught by Alvarino in [0004], to include the modulation order for an initial transmission and a modulation order of a reserved state for a retransmission where the reserved state indicates whether to lower or increase the initial transmission by -2 or +2, as taught by Park.
Doing so provides a retransmission based on two states for changing, i.e., lowering or increasing by -/+2, the modulation level of an initial/previous transmission (Park: [0379]) to solve the problem that the remaining states may not be sufficient to support 1024 QAM (Park: [0442]).

Regarding claim(s) 14, Alvarino in view of Park discloses all features of claim(s) 13 as outlined above. 
Alvarino does not disclose, but Park discloses wherein the indicated modulation and coding scheme index is associated with at least two differential indications ([0386]: a MCS index with a modulation order Q=4 further has a modulation order of a reserved state for retransmission that includes a 2-state differential modulation order. [0379]-[0380]: the reserved state for retransmission may be included in the MCS table, i.e., a 2-state may include “-“ and/or “+” that is used to change the modulation order at the time of retransmission, i.e., lower the initial transmission by -2 or increasing the initial transmission by +2), the method further comprising:
comparing the prior modulation order to a modulation order threshold ([0379]: compare the previous/initial modulation order to a threshold, i.e., minimum modulation order threshold 2 or maximum modulation order threshold 10); and
determining the differential indication of the at least two differential indications based at least in part on the comparing ([0379]: when the previous/initial modulation order is 2, then the reserved state cannot be “-2” so the reserved state is “+2” when the optional state “0” is not considered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table that is used to derive Q_m based on I_MCS, as taught by Alvarino in [0004], to be a differential MCS table with a differential MCS index associated with “-2” or “+2” where a comparison is made with the initial/previous modulation order and a minimum or maximum modulation order to expect what state is indicated, as taught by Park.
Doing so provides a retransmission based on lowering or increasing a modulation level of an initial/previous transmission (Park: [0379]).

Regarding claim(s) 15, Alvarino in view of Park discloses all features of claim(s) 13 as outlined above. 
Alvarino does not disclose, but Park discloses further comprising:
identifying the modulation order as a minimum modulation order of a modulation and coding scheme index table based at least in part on the differential indication and the prior modulation order ([0386]: the modulation order Q corresponds to 4 and 6 for configured maximum MCS index and minimum MCS index with a 2-state differential modulation order. [0379]: the 2-states include “-“ and/or “+”, where “-“ indicates to lower an initial transmission/modulation order by -2. Therefore, the modulation order Q=4 becomes 2 which is the minimum modulation order of a MCS index table, see table 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order Q_m, as taught by Alvarino, to identify the modulation order to be 4 and 6 for the configured maximum MCS index and minimum MCS index with 2-state differential modulation order, as taught by Park.
Doing so provides a retransmission based on lowering or increasing a modulation level of an initial/previous transmission (Park: [0379]) with predefined reserved state for maximum MCS index and minimum MCS index (Park: [0386]).

Regarding claim(s) 16, Alvarino in view of Park discloses all features of claim(s) 13 as outlined above. 
Alvarino does not disclose, but Park discloses further comprising:
identifying the modulation order from a modulation and coding scheme index table based at least in part on the differential indication and the prior modulation order ([0379]-[0380], [0386]: for the retransmission, modulation order Q of the previous/initial transmission is changed based on a state indicated by differential modulation, i.e., “-“ indicates lowering the initial transmission/modulation order by -2 and “+” indicates increasing the initial transmission/modulation order by +2), wherein the differential indication specifies a higher modulation and coding scheme index than the modulation and coding scheme index associated with the prior transmission ([0379]-[0380]: the differential modulation for a reserved state may be +2, so the modulation level of the initial/previous transmission is increased by 2. With respect to table 10, for MCS index 28 with modulation order 2 and a reserved state +2, the modulation level is increased by one step, i.e., the modulation order becomes 4 corresponding to MCS index 29 for retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order Q_m, as taught by Alvarino, to identify the modulation order from differential MCS table based on the differential modulation and previous modulation order, as taught by Park.
Doing so provides a retransmission based on lowering or increasing a modulation level of an initial/previous transmission (Park: [0379]) with predefined reserved state for maximum MCS index and minimum MCS index (Park: [0386]).

Regarding claim(s) 22, Alvarino in view of Park discloses all features of claim(s) 13 as outlined above. 
Alvarino does not disclose, but Park discloses wherein the differential indication of the modulation order, the prior modulation order, or a combination thereof are predefined at the UE ([0379]-[0380]: MCS table may include reserved state for differential modulation order. [0375]: MCS table is configured similarly to the method of configuring CQI table. [0362]: CQI table may be predefined between eNB and UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to have a predefined MCS table with differential modulation order as reserved state, as taught by Park.
Doing so provides a retransmission based on lowering or increasing a modulation level of an initial/previous transmission (Park: [0379]) with predefined reserved state for maximum MCS index and minimum MCS index (Park: [0386]).

Regarding claim(s) 23, Alvarino in view of Park discloses all features of claim(s) 13 as outlined above. 
Alvarino does not disclose, but Park discloses further comprising:
receiving, from the base station, a radio resource control signal indicating the differential indication, the prior modulation order, or a combination thereof ([0379]-[0380], [0382]: MCS table may include reserved state for differential modulation order and is configured via RRC. [0375]: MCS table is configured similarly to the method of configuring CQI table. [0362]: CQI table is configured by eNB to a UE via RRC signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a MCS table with differential modulation order as reserved state from a base station, as taught by Park.
Doing so provides a retransmission based on lowering or increasing a modulation level of an initial/previous transmission (Park: [0379]) with predefined reserved state for maximum MCS index and minimum MCS index (Park: [0386]).

	Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarino et al. (US 2018/0205488 A1) in view of Park et al. (US 2020/00412431 A1), Kim et al. (US 2018/0375630 A1), and Olsson et al. (US 2016/0226623 A1).

Regarding claim(s) 17, Alvarino in view of Park discloses all features of claim(s) 13 as outlined above. 
Alvarino in view of Park does not disclose, but Kim discloses further comprising:
determining the prior modulation order in accordance with a control signal scheduling the prior transmission of the transport block (Fig. 5, [0061]: modulation order is detected based on the parameter being a pair of MCS index and sub-carrier spacing by referring to table T50. Fig. 4, [0055]: UE 200 receives the parameter in a DCI via MAC or RRC signaling (=control signal). Fig. 3A, [0050]: MCS table includes MCS indexes 0-31, where MCS indexes 0-28 are used for initial transmission (=prior transmission) and MCS indexes 29-31 are used for retransmission. Fig. 6, [0062]-[0063]: table T50 includes more information than the table of Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to determine the modulation order of an initial transmission based on a parameter in a DCI transmitted via a MAC or RRC signaling by referring to a table including indexes for initial transmission and retransmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus, sharing various communication configurations efficiently (Kim: [0002], [0004]).
Alvarino in view of Park and Kim does not disclose, but Olsson discloses wherein the prior transmission of the transport block is a most recent transmission of the transport block ([0092]: re-transmits the transport block after receiving an indication from a UE that it has failed to decode the transmission of the transport block. [0107]: based on Q_m=Q’_m-2, Q’_m is the first Q prime which indicates the most recent modulation order used for transmitting the most recent transport block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order, as taught by Alvarino, to determine the Q_m based on a prior transmission of a transport block for a retransmission the network node changes the modulation order, i.e., Q_m is Q’_m-2, after receiving an indication that the transmission of the transport block has failed, as taught by Olsson.
Doing so provides full backward compatibility and/or the need of fewer modulations order for retransmission and/or provides a lower modulation for the retransmission (Olsson: [0095], [0105], [0107]).

Regarding claim(s) 18, Alvarino in view of Park, Olsson, and Kim discloses all features of claim(s) 17 as outlined above. 
Alvarino in view of Park and Olsson does not disclose, but Kim discloses wherein the control signal indicates a modulation and coding scheme index associated with a target code rate ([0061]: the parameter is a pair of MCS index and sub-carrier spacing. [0055]: the parameter is transmitted in a DCI via MAC or RRC signaling (=control signal). [0050]: each MCS index uses a different code rate, where MCS indexes 0-28 are used for initial transmission and MCS indexes 29-31 are used for retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a MAC or RRC signaling with a DCI comprising a parameter that is a pair of MCS index and SCS, where the MCS index associates with a code rate for initial transmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus, sharing various communication configurations efficiently (Kim: [0002], [0004]).

	Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarino et al. (US 2018/0205488 A1) in view of Park et al. (US 2020/00412431 A1) and Kim et al. (US 2018/0375630 A1).

Regarding claim(s) 19, Alvarino in view of Park discloses all features of claim(s) 13 as outlined above. 
Alvarino in view of Park does not disclose, but Kim discloses further comprising:
determining the prior modulation order in accordance with a control signal scheduling a first detected transmission of the transport block (Fig. 5, [0061]: modulation order is detected based on the parameter being a pair of MCS index and sub-carrier spacing by referring to table T50. Fig. 4, [0055]: UE 200 receives the parameter in a DCI via MAC or RRC signaling (=control signal). Fig. 3A, [0050]: MCS table includes MCS indexes 0-31, where MCS indexes 0-28 are used for initial transmission (=prior transmission) and MCS indexes 29-31 are used for retransmission. Fig. 6, [0062]-[0063]: table T50 includes more information than the table of Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to determine the modulation order of an initial transmission based on a parameter in a DCI transmitted via a MAC or RRC signaling by referring to a table including indexes for initial transmission and retransmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus, sharing various communication configurations efficiently (Kim: [0002], [0004]).

Regarding claim(s) 20, Alvarino in view of Park and Kim discloses all features of claim(s) 19 as outlined above. 
Alvarino in view of Park does not disclose, but Kim discloses wherein the control signal comprises an activation downlink control information transmission ([0055]: MAC or RRC signaling (=control signal) is used to transmit DCI. [0080]-[0081]: the DCI indicates directly or indirectly a communication configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a MAC or RRC signaling with a DCI indicating directly or indirectly a communication configuration, as taught by Kim.
Doing so provides an inventive concept for sharing various communication configurations efficiently (Kim: [0004], [0080]-[0081]).

Regarding claim(s) 21, Alvarino in view of Park and Kim discloses all features of claim(s) 19 as outlined above. 
Alvarino in view of Park does not disclose, but Kim discloses wherein the control signal comprises a radio resource control transmission ([0055]:  (=control signal) is a radio resource control signal used to transmit DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a RRC signaling with a DCI, as taught by Kim.
Doing so provides an inventive concept for sharing various communication configurations efficiently (Kim: [0004], [0080]-[0081]).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Jiang et al. (US 2015/0382328 A1) – table 4-2 has MCS indexes with two modulation orders.	Li et al. (US 2020/0136746 A1) – table 3 has MCS indexes with two modulation orders for a first mapping and a second mapping.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478